The question here is, how did the parties, by their agreement, and the referees, in their award based upon it, intend that the plaintiff should secure to the defendant the perpetual obligation imposed upon him, to build and maintain the partition fence? Since no special mode is provided, the answer must be, inthe usual mode, which is, by agreement or covenant recorded.
The 91st chapter of the Revised Statutes provides for the erection and maintenance of partition fences, and by its 9th section, that "where the same may be hereafter erected by the agreement of the parties in interest or other lawful manner, the proprietors of the fences in either of said cases erected, their heirs and assigns, shall hold and improve the same without molestation; and shall be forever afterwards excused from making other fence on such dividing line in all cases whatever, except by the special agreement of such parties to the contrary; all agreements which shall be made relating to such partition fences shall be registered in the town clerk's office in the town where such lands shall lie." This section recognizes the binding force of an agreement with regard to partition fences, to vary the general obligation, not only of the parties to the agreement, but of their heirs and assigns; and the agreement is to be registered, in order that the grantees of the parties may have, at least, constructive notice of it. In our judgment, this renders it unnecessary to consider, whether, as a general question, the burden of such a covenant runs with the land of the covenanter, except when there is a privity of contract or estate between him and the party who sues upon the covenant. A covenant in the partition deed, executed by indenture imposing the obligation to maintain the partition fence upon the plaintiff, his heirs and assigns, will, if recorded, be sufficient to carry out the intent of the parties to the agreement and award, and is all the security which the defendant is entitled to demand for its performance. Neither the agreement nor the award warrants the notion, that the plaintiff was to take an estate in severalty in his part of the land divided, defeasible upon his not building or maintaining the partition fence; or, in other words, that his *Page 167 
estate in the same was to be other than in the common land, an absolute estate in fee simple.
Let a decree be entered, enforcing the specific execution of the award set forth in the pleadings; and if the parties cannot agree upon the form of the deed or deeds of partition, after this expression of the opinion of the court, let a master be appointed to arrange the form, and superintend the execution, of the deeds.